By the Court, Crockett, J.:
The motion of the defendant for a new trial was improperly granted. There is nothing in the record tending in the slightest degree to show any misconduct in the jury, or on the part of the officer having them in charge. There is not only no evidence that.the several jurors who retired for a few moments, with the permission of the Sheriff, out of his sight, to obey a call of nature, communicated with any one, or with each other, during their temporary absence, but there is positive' proof to the contrary.
Order reversed, and cause remanded for further proceedings, with an order to the Court below to enter judgment on the verdict.